UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Petitioner,       )
                                    )
      v.                            )              Misc. Action No. 13-0081 (ABJ)
                                    )
THE INSTITUTE FOR COLLEGE           )
ACCESS & SUCCESS,                   )
                                    )
                  Respondent.       )
____________________________________)


                                MEMORANDUM OPINION

       Petitioner United States of America filed a petition seeking to enforce an administrative

subpoena issued to respondent The Institute for College Access and Success (“TICAS”) by the

Office of Inspector General of the United States Department of Education (“OIG”) pursuant to

the Inspector General Act of 1978, 5 U.S.C. app. 3 § 6(a)(4). Pet. for Summ. Enforcement of

Inspector General Subpoena [Dkt. # 1]. The subpoena seeks documents and emails from TICAS

that might shed light on the OIG’s investigation of former Department of Education Deputy

Undersecretary Robert Shireman.     See Mem. in Supp. of Pet. for Summ. Enforcement of

Inspector General Subpoena (“Pet. Mem.”) at 1 [Dkt. # 1-1]. TICAS opposed enforcement.

Answer to Pet. for Summ. Enforcement of Inspector General Subpoena (“TICAS’s Answer”)

[Dkt. # 8].

       On February 5, 2013, the Court referred the case to a Magistrate Judge pursuant to

Federal Rule of Civil Procedure 72(a) and Local Rule 72.2(a). Order Referring Case to Mag.

Judge [Dkt. # 2]. The Magistrate Judge ruled that the motion to enforce the subpoena should be

denied for three reasons: 1) OIG exceeded its authority under the Inspector General Act when it
issued a subpoena to a nonprofit organization that does not contract with the federal government

or receive federal funds; 2) the second request was overbroad; and 3) the subpoena was

ambiguous with respect to whether TICAS’s compliance was mandatory. See generally Mag.

Judge Mem. & Op. (“MJ Mem.”) [Dkt. # 12]; Mag. Judge Order [Dkt. # 11]. The United States

filed timely written objections to the ruling, Objections to Mag. Judge’s Order & Mem. Op. (“US

Obj.”) [Dkt. # 16], and TICAS filed a response to those objections and also reasserted a First

Amendment objection to the subpoena that the Magistrate Judge did not address. Mem. of

Points & Authorities in Opp. to Gov’t Object. (“TICAS’s Resp.”) [Dkt. # 18].

       After careful review of the Magistrate Judge’s ruling, the government’s objections, and

TICAS’s response to those objections, the Court finds that the ruling is contrary to law and

clearly erroneous, and therefore, it will not adopt it. For the reasons set forth below, the Court

finds OIG’s subpoena to be enforceable, and it will grant the United States’ petition for summary

enforcement and direct TICAS to comply with the subpoena.

                                       BACKGROUND 1

       TICAS is a nonprofit organization that focuses on making higher education more

accessible and affordable to people of all backgrounds. TICAS’s Resp. at 2; see also Decl. of

Laura Asher, Ex. 2 to TICAS’s Answer (“Asher Decl.”) ¶ 4 [Dkt. # 8-2]. It achieves this goal

by promoting public awareness about student loan legislation and by advocating for student loan

legislation reform on behalf of students and their families. Asher Decl. ¶¶ 4–6. TICAS has also

played an active role in at least four agency negotiated rulemaking procedures involving student




1      A more detailed recitation of the facts is provided in the Magistrate Judge’s ruling. MJ
Mem. at 1–3. As no party objects to the facts as presented in that memorandum opinion, the
Court will adopt them by reference.

                                                2
loan issues. 2 Id. ¶ 15; TICAS’s Resp. at 3 (“Engagement in the regulatory process has been a

core element of TICAS’ work for many years.”).            The organization is funded entirely by

foundations, charities, and individual donations. TICAS does not receive federal funds, either

directly or indirectly; it does not participate in federal programs; and it does not contract with the

federal government. Asher Decl. ¶ 12; see also TICAS’s Resp. at 2.

       Robert Shireman was the founder of TICAS, and he served as the organization’s

president from 2004 to April 19, 2009. Asher Decl. ¶ 26; Decl. of Lisa Foster, Ex. 2 to Pet. for

Summ. Enforcement of Inspector General Subpoena (“Foster Decl.”) ¶ 6 [Dkt. # 1-2]. He served

as a consultant to the Secretary of the Department of Education starting in February 2009 and

then became the Deputy Undersecretary of the Department in April of that year. Foster Decl.

¶ 7. In July 2010, Shireman returned to his consulting role, and he ended his employment with

the Department on February 11, 2011. Id.

       The Inspector General of the Department of Education is currently conducting an

investigation into Shireman’s activities during his employment with the Department. Pet. Mem.

at 1. Specifically, OIG is looking into possible violations of federal ethics laws – including 18

U.S.C. § 205(a)(2) – based on alleged communications that took place between Shireman and

TICAS between February 2009 and February 2011. See id. at 2–3. OIG has made it clear that

Shireman is the focus of its concern, and that TICAS is not a target or subject of the

investigation. Decl. of Sharon Mayo, Ex. 3 to TICAS’s Answer ¶ 3 [Dkt. # 8-3].




2       Negotiated rulemaking is the process through which Department officials meet with
designated stakeholders to discuss and negotiate the initial regulatory language that may
eventually become a proposed rule. Although TICAS has never served as an official negotiator
at one of these sessions, it often provides support to student, consumer, and legal aid negotiators.
TICAS’s Resp. at 3 n.1; see also Asher Decl. ¶ 15.
                                                  3
       On June 28, 2012, OIG served TICAS with a subpoena calling for three categories of

documents:

               For the time period February 3, 2009, to February 11, 2011:

               1. Any communications (including email), and documentation of
                  correspondence, between TICAS and Robert Shireman, including but
                  not limited to communications between Pauline Abernathy and Robert
                  Shireman.

               2. To the extent not included above, any and all documents concerning
                  Robert Shireman and/or any U.S. Department of Education negotiated
                  rulemaking, including but not limited to documents related to “gainful
                  employment” or “incentive compensation.”

               3. Any and all communications (including emails) and documents related
                  to the student loan repayment meeting/conference hosted by TICAS
                  and attended by Robert Shireman in April 2010.

Subpoena, Attach. 1 to Foster Decl. at 15 [Dkt. # 1-2]. TICAS voluntarily complied with the

third request but objected to the remaining two and notified OIG that it would not comply with

the subpoena. Pet. Mem. at 2. The matter remained unresolved, and approximately six months

later, the United States filed the petition for summary enforcement that was referred to the

Magistrate Judge. The government’s objections to his ruling are now before this Court.

                                  STANDARD OF REVIEW

       A court may refer nondispositive matters, including a petition to enforce an

administrative subpoena, to a Magistrate Judge for resolution pursuant to Federal Rule of Civil

Procedure 72(a) and Local Rule 72.2. Fed. R. Civ. P. 72(a); LCvR 72.2(a); see also New Life

Evangelistic Ctr., Inc. v. Sebelius, 847 F. Supp. 2d 50, 51 (D.D.C. 2012). Upon referral, the

Magistrate Judge “must promptly conduct the required proceedings and, when appropriate, issue

a written order stating the decision.” Fed. R. Civ. P. 72(a); see also LCvR 72.2(a).




                                                4
       Once the Magistrate Judge issues his or her decision, any party may raise objections to

that decision within fourteen days “after being served with the order.” LCvR 72.2(b); see also

Fed. R. Civ. P. 72(a). Failure to enter a timely objection will result in waiver. See Fed. R. Civ.

P. 72(a).

       The district court shall review “timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law.” Id.; see also LCvR 72.2(c). “A court

should make such a finding when the court ‘is left with the definite and firm conviction that a

mistake has been committed.’” New Life Evangelistic Ctr., Inc., 847 F. Supp. 2d at 53, quoting

Am. Soc’y for Prevention of Cruelty to Animals v. Feld Entm’t, 659 F.3d 13, 21 (D.C. Cir. 2011).

                                         DISCUSSION

       On July 26, 2013, the Magistrate Judge ruled in favor of TICAS, concluding that:

       (1) OIG exceeded its authority under the Inspector General Act when it issued the
           subpoena because TICAS is “a third party wholly unaffiliated with the federal
           government,” MJ Mem. at 6–8;

       (2) The request for “any and all documents concerning Mr. Shireman and/or Department
           negotiated rulemakings” was “so sweeping” that it could “only be categorized as a
           fishing expedition unlikely to yield relevant information to the investigation” and
           therefore could not satisfy the requirements of an enforceable subpoena, id. at 4–6;
           and

       (3) OIG’s representations as to whether compliance with the subpoena was mandatory
           created confusion and “provide[d] additional grounds to deny its enforcement.” Id. at
           9–10.

       The United States filed timely, written objections to the ruling and the Magistrate Judge’s

three determinations. See generally US Obj. TICAS responded in support of the ruling, and it

offered an alternative ground – its First Amendment claim – upon which the Court could find the

subpoena to be unenforceable. See generally TICAS’s Resp.




                                                5
   I.      The conclusion that OIG cannot subpoena TICAS under the Inspector General
           Act is clearly erroneous and contrary to law.

        The Inspector General Act, among other things, authorizes the Inspector General of an

agency to “conduct, supervise, and coordinate audits and investigations relating to the programs

and operations of such establishment” in order to promote “economy and efficiency in the

administration of, or prevent[] and detect[] fraud and abuse in, its programs and operations.” 5

U.S.C. app. 3 § 4(a)(1), (3). To facilitate these audits and investigations, the Act also provides

an Inspector General with a variety of investigatory tools, including the authority “to require by

subpoena the production of all information, documents, reports, answers, records, accounts,

papers, and other data in any medium (including electronically stored information, as well as any

tangible thing) and documentary evidence necessary in the performance of the functions assigned

by this Act.” Id. § 6(a)(4).

        Here, TICAS does not challenge OIG’s authority under the Inspector General Act to

investigate Shireman’s alleged violations of federal ethics law, but it does argue that OIG

exceeded its authority when it used the subpoena power granted to it under section 6(a)(4) to

require TICAS – an organization that is not affiliated with the government and not the target of

the investigation – to produce documents that might shed light on OIG’s investigation into

Shireman. TICAS’s Resp. at 6–13; cf. United States v. Comley, 974 F.2d 1329, *1–2 (1st Cir.

1992) (noting that the OIG’s investigatory authority under the Inspector General Act extends

beyond the investigation of fraud and abuse linked to the expenditure of federal funds and

requires an OIG to “work to identify, correct, and prevent problems in agency operations”).

According to TICAS, this is a matter of first impression, see TICAS’s Resp. at 16, and the Court

has not come across binding precedent that is directly on point. But it is of the view that the law

favors the OIG’s position.

                                                6
       The case law surrounding administrative subpoenas – whether they are cases issued under

the Inspector General Act or another statutory grant of authority – makes it clear that “the court’s

role in a proceeding to enforce an administrative subpoena is a strictly limited one.” FTC v.

Texaco, Inc., 555 F.2d 862, 871–72 (D.C. Cir. 1977); see also Resolution Trust Corp. v.

Thornton, 41 F.3d 1539, 1544 (D.C. Cir. 1994). “Administrative agencies wield broad power to

gather information through the issuance of subpoenas,” Thornton, 41 F.3d at 1544, and a court

reviewing the enforceability of a subpoena may consider “only whether ‘the inquiry is within the

authority of the agency, the demand is not too indefinite, and the information sought is

reasonably relevant.’” Id., quoting United States v. Morton Salt Co., 338 U.S. 632, 652 (1950);

see also Adair v. Rose Law Firm, 867 F. Supp. 1111, 1115 (D.D.C. 1994). “If an agency’s

subpoena satisfies these requirements, [the court] must enforce it.” Thornton, 41 F.3d at 1544

(emphasis added), quoting Okla. Press Publ’g Co. v. Walling, 327 U.S. 186, 209 (1946);

Sandsend Fin. Consultants, Ltd. v. Fed. Home Loan Bank Bd., 878 F.2d 875, 878 (5th Cir. 1989)

(“[A]n administrative agency’s power to issue subpoenas as it performs its investigatory function

is a broad-ranging one which courts are reluctant to trammel.”).

       TICAS urges this Court to affirm the finding that the subpoena is unenforceable, and it

advances the theory that because OIG lacks the authority to investigate TICAS, it also lacks the

authority to subpoena TICAS for information – even if that information relates to an

investigation that OIG has the authority to undertake. TICAS’s Resp. at 6–13; see also MJ

Mem. at 6–8. But that conclusion is inconsistent with the administrative subpoena jurisprudence

this Court is bound to follow. The first prong of the Morton Salt Co. test asks whether the

inquiry is within the authority of the agency: does OIG have authority to conduct the underlying

investigation that prompted the subpoena? Here, it is undisputed that OIG has authority to



                                                 7
investigate Shireman’s conduct during his employment at the Department, and the three requests

all relate to that lawful investigation. So it does not matter whether TICAS is a government

contractor or if it receives federal funds because it is simply a third party being called upon to

provide information needed to advance a lawful OIG inquiry into someone else. 3

       This conclusion flows from the plain language of the Inspector General Act. Section

6(a)(4) of the Act provides an Inspector General with the authority “to require by subpoena the

production of all information, documents, reports, answers, records, accounts, appears, and other

data in any medium . . . necessary in the performance of the functions assigned by this Act.” 5

U.S.C. app. 3 § 6(a)(4) (emphasis added). It does not purport to identify and it does not limit the

set of individuals or entities to whom a subpoena may be issued; the only requirement is that the

information sought be necessary for the OIG to perform its statutorily assigned duties. 4 Here,



3      The legislative history of the Inspector General Act does not point to a different
conclusion. TICAS quotes a statement by Representative Elliott H. Levitas:

               [T]he Offices of the Inspector General would not be a new “layer of
               bureaucracy” to plague the public. They would deal exclusively with the
               internal operations of the departments and agencies. Their public contact
               would only be for the beneficial and needed purpose of receiving
               complaints about problems with agency administration and in the
               investigation of fraud and abuse by those persons who are misusing or
               stealing taxpayer dollars.

MJ Mem. at 6, quoting 124 Cong. Rec. 10405 (1978) (emphasis added) (Comments of Rep.
Levitas). But this statement does not rule out the possibility that a private entity could be asked
to provide information during the course of a proper OIG investigation.

4       The Court’s conclusion that section 6(a)(4)’s plain language should be given its broad
meaning is reinforced when one considers the case law likening administrative subpoena power
to the authority of the grand jury. See Thornton, 41 F.3d at 1546 (“[A]n administrative agency’s
subpoena power is analogous to that of a grand jury . . . .”); United States v. Hunton & Williams,
952 F. Supp. 843, 853 (D.D.C. 1997) (noting that courts typically compare OIG subpoena
authority to that of the grand jury to “underscore the similarity between the two bodies’
extensive powers of inquiry”). There is no question that a grand jury can subpoena documents
from third parties in possession of information that may be relevant to an investigation of others.
                                                8
the OIG of the Department of Education is exercising a statutorily assigned duty to determine

whether an employee of the Department violated federal ethics laws by communicating

improperly with TICAS during his employment at the Department, and the documents

subpoenaed from TICAS relate directly to that inquiry. The subpoena therefore fits within the

plain language of OIG’s statutory authority.

       The case law addressing administrative subpoena power in other contexts also supports

the enforceability of the OIG subpoena here. For example, in United States v. Harrington, the

Court of Appeals for the Second Circuit determined that the Internal Revenue Service could

subpoena records of a target’s divorce from his ex-wife under section 7602 of the Internal

Revenue Code even though she was not under investigation herself. 388 F.2d 520, 522 (2d Cir.

1968); see also Sandsend, 878 F.2d at 879 (enforcing a subpoena issued pursuant to 12 U.S.C. §

1730(m)(2) against a bank for customer records even though neither the bank nor the customers

were the subject of the investigation, and noting that, although the Federal Home Loan Bank

Board’s investigative authority has its limits, its “investigatory tools . . . are not so limited”);

United States v. Art Metal-U.S.A., Inc., 484 F. Supp. 884 (D.N.J. 1980) (enforcing a subpoena

issued to a third party even though it was not an express party to the GSA contract under

investigation, and explaining that “[a]dministrative agencies vested with investigatory and

subpoena powers may compel the production of information and documents from third persons




                                                 9
who are not expressly within their regulatory jurisdiction, so long as the information sought is

relevant and necessary to the effective conduct of their authorized and lawful inquiry”). 5

       The Magistrate Judge distinguished Harrington, noting that the operative Internal

Revenue Code provision specifically authorizes the issuance of a subpoena to “any person” and

that the Inspector General Act does not include the same language. MJ Mem. at 8. But in this

Court’s view, the absence of that language is not dispositive; indeed, the Harrington court did

not even point to those words in reaching its conclusion. The case can still be instructive,

particularly since the Inspector General statute does contain other broad language permitting the

use of subpoenas to collect “all information.” 5 U.S.C. app. 3 § 6(a)(4). Moreover, the D.C.

Circuit has previously looked to cases implementing other statutory schemes when considering

the scope of the Inspector General Act. See, e.g., Rose Law Firm, 867 F. Supp. at 1115, citing

Resolution Trust Corp. v. Walde, 18 F.3d 943, 946 (D.C. Cir. 1994) (concerning subpoena power

in the context of FIRREA).

       Indeed, one could argue that a comparison of the language in the two statutes supports the

OIG and not TICAS. Section 7602 of the Internal Revenue Code lists the parties to whom a



5       Even In re McVane v. FDIC, 44 F.3d 1127, 1139 (2d Cir. 1995), in which the Second
Circuit ultimately concluded that the subpoenas at issue could not be enforced, does not support
TICAS in this case. In that case, the court recognized the heightened privacy interests of
subpoenaed individuals who are not the subjects of an investigation, and it found that the agency
had not made the necessary showing of need for the information it was seeking in that instance.
Id. at 1137–39. Those concerns are not present in this case; TICAS is a corporate entity and is
therefore not entitled to the same heightened privacy protection that might apply to an individual.
See id. at 1137 (“In cases in which the third party was a corporate entity, for example, the
Morton Salt test has applied.”). And other language in the In re McVane opinion suggests that
the court would enforce the subpoena in this case: “This concern for third parties’ rights by no
means has led courts to quash any and every subpoena directed at a third party. . . . To be sure,
courts have tended to afford greater deference when the third party is ‘directly associated’ with
an investigation target or is not a ‘stranger’ to the target.” Id. at 1137–38, quoting Sandsend, 878
F.2d at 878.

                                                10
summons may be issued under that section: “the person liable for tax or required to perform the

act, or any officer or employee of such person, or any person having possession, custody, or care

of books of account[ing] . . . .” 26 U.S.C. § 7602(a)(2) (2012). In other words, the provision as

a whole operates to define and limit the universe of potential summons recipients. But section

6(a)(4) of the Inspector General Act, by contrast, does not place any boundaries on the scope of

OIG’s subpoena authority by listing a finite category of individuals and entities to whom a

subpoena may be addressed. 5 U.S.C. app. 3 § 6(a)(4). Instead, it grants broad subpoena power

that is limited only by the requirement that the records sought be necessary to the performance of

the OIG’s duties. Id.

         Based upon all of these considerations, the Court concludes that the Magistrate Judge’s

finding that OIG lacked authority to issue a subpoena to TICAS is contrary to law. 6

   II.      The conclusion that request item two was overbroad and therefore irrelevant is
            clearly erroneous.

         The second part of the Morton Salt Co. test requires the reviewing court to make sure that

the subpoena’s “demand is not too indefinite and [that] the information sought is reasonably

relevant” to the underlying OIG investigation. 338 U.S. at 652. Relevance is a broad standard

and requires only that the information sought “be relevant to some (any) inquiry that the [agency]

is authorized to undertake.” Hunton & Williams, 952 F. Supp. at 854 (alterations in original),

quoting United States v. Oncology Servs. Corp., 60 F.3d 1015, 1020 (3d Cir. 1995) (internal

quotation marks omitted). Courts “defer to the agency’s appraisal of relevancy, which ‘must be



6      TICAS argues that this Court cannot find that the Magistrate Judge acted contrary to law
without first discovering binding precedent that contradicts the Magistrate Judge’s ruling.
TICAS’s Resp. at 13. The Court disagrees. A decision on a question of first impression may be
contrary to law when it is at odds with the statutory language that it interprets and the legal
framework that provides the background against which the question must be resolved.

                                                 11
accepted so long as it is not obviously wrong.’” Walde, 18 F.3d at 946, quoting FTC v. Invention

Submission Corp., 965 F.2d 1086, 1089 (D.C. Cir. 1992).

       Here, the second request in the OIG subpoena called for production of “any and all

documents concerning Robert Shireman and/or any U.S. Department of Education negotiated

rulemaking.” Subpoena, Attach 1 at 15 (emphasis added). 7 The Court would be inclined to

agree with the finding that this request was overbroad. But at a hearing before the Magistrate

Judge, the United States clarified its position and narrowed the request to call for only those

TICAS records that “contain both [the] phrases ‘Robert Shireman’ and ‘negotiated

rulemakings.’” MJ Mem. at 3.

       The Court finds that the narrowed request satisfies the relevance requirement. Contrary

to TICAS’s suggestion, see Asher Decl. ¶ 37, the second request no longer requires production of

any document with the words “negotiated rulemaking” and the name of any Department

employee; it requires production of any document with the words “negotiated rulemaking” and

the name “Robert Shireman.” Those documents requested are plainly relevant to the ongoing

investigation.   Thus, the Court finds that the conclusion that the second request was an

impermissible “fishing expedition” is clearly erroneous.




7       In its response to the United States’ objections, TICAS also alleged that the government’s
investigation into Shireman was an after-the-fact fabrication and offered evidence to show that
the government’s accusation that TICAS solicited “Mr. Shireman’s assistance ‘in drafting its
comments to the Department’s proposed rulemaking’ [was] demonstrably false.” TICAS’s Resp.
at 14, quoting Ex. 3 to Pet. for Summ. Enforcement of Inspector General Subpoena at 23 [Dkt.
# 1-2]. But this argument cannot serve as a basis for denying enforcement of the administrative
subpoena. It is not for the Court to decide whether OIG’s allegations are founded, and OIG is
not required to satisfy any burden of proof to justify issuance of a subpoena: “Like a grand jury,
any agency ‘can investigate merely on suspicion that the law is being violated, or even just
because it wants assurance that it is not.” Thornton, 41 F.3d at 1544 (emphasis added), quoting
Morton Salt Co., 338 U.S. at 642–43.
                                               12
   III.      The conclusion that OIG’s subpoena is unenforceable because it was not clear
             whether compliance was mandatory is contrary to law.

          The third and final ground upon which the Magistrate Judge declined to enforce OIG’s

subpoena was that OIG made conflicting statements about whether TICAS’s compliance with the

subpoena would be mandatory. MJ Mem. at 9–10. TICAS urges this Court to adopt that

position by pointing to language in the subpoena itself and referring to conversations that

occurred between TICAS’s representatives and OIG officials. TICAS’s Resp. at 18–20. But

TICAS does not proffer any legal authority that would permit the Court to deny enforcement of a

subpoena on that ground.

          As set forth more fully above, judicial review is cabined in an administrative subpoena

enforcement proceeding. The reviewing court may consider only whether “the inquiry is within

the authority of the agency, the demand is not too indefinite and the information sought is

reasonably relevant” to the agency’s investigation, Morton Salt Co., 338 U.S. at 652. The court

must enforce the subpoena if those requirements are met. Okla. Press Publ’g Co., 327 U.S. at

209; Thornton, 41 F.3d at 1544. It therefore follows that this Court cannot deny enforcement of

OIG’s subpoena – which satisfies the three Morton Salt Co. requirements – on the grounds that

there was confusion regarding whether TICAS’s compliance was mandatory, even if that

confusion was sown by the OIG itself.

                                         CONCLUSION

          For the reasons set forth above, the Court declines to adopt the Magistrate Judge’s

conclusion that OIG’s subpoena is unenforceable. It will therefore grant the United States’




                                                13
petition for summary enforcement of OIG’s subpoena, and TICAS will be directed to comply

with any unfulfilled subpoena requests. 8 A separate order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: March 19, 2014




8       In its response to the United States’ objections, TICAS suggests that, should this Court
find that the Magistrate Judge’s proffered reasons for denying enforcement of the subpoena fall
short, the Court should rely on its First Amendment claim to uphold the Magistrate Judge’s
conclusion. TICAS’s Resp. at 20–23. But the Court finds that argument unavailing. Although
the speech and associational protections afforded by the First Amendment have been invoked in
defense of an administrative subpoena, FEC v. Machinists Non-Partisan Political League, 655
F.2d 380, 389–90 (D.C. Cir. 1981), the presence of First Amendment issues alone is not enough
to thwart its enforcement. As TICAS notes, but ultimately fails to address, a subpoena will be
enforced if the government can demonstrate that it has a compelling interest in obtaining that
information. TICAS’s Resp. at 21–22, citing Wyoming v. U.S. Dep’t of Agric., 208 F.R.D. 449
(D.D.C. 2002). The D.C. Circuit has stated that a compelling interest exists – and that a
subpoena will be enforced regardless of potential First Amendment issues – where the agency
seeking the information is conducting an investigation pursuant to its statutory authority.
Machinists, 655 F.2d at 390. Here, OIG is conducting a statutorily authorized investigation into
Shireman’s activities and the subpoena at issue is relevant to that investigation. Consequently,
even assuming that the subpoena infringes on TICAS’s First Amendment rights, the subpoena is
nonetheless enforceable.
                                                14